UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7490


HECTOR LOPEZ,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:10-cv-01598-HFF)


Submitted:   April 28, 2011                   Decided:   May 10, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector Lopez, Appellant       Pro Se. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED          STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hector Lopez, a federal prisoner, appeals the district

court’s    order   accepting     the   recommendation        of     the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2010) petition.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district    court.           Lopez     v.     United      States,     No.

4:10-cv-01598-HFF      (D.S.C.    Oct.       13,   2010).      We    deny    Lopez’s

motion     for   appointment     of    counsel      and     dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2